Citation Nr: 0732131	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to an initial evaluation in excess of 30 
percent for an anxiety disorder with post traumatic stress 
disorder symptoms and depressive disorder.

3.  On and after June 13, 2005, entitlement to an increased 
evaluation for an anxiety disorder with post traumatic stress 
disorder symptoms and depressive disorder, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1975 to 
June 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In July 2007, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for arthritis.

2.  Prior to June 13, 2005, an anxiety disorder with post 
traumatic stress disorder symptoms and depressive disorder 
(anxiety disorder) was manifested by depression, anxiety, 
daily intrusive thoughts, flashbacks, anger difficulty, 
nightmares, and sleep difficulty.  The evidence of record 
also showed that the veteran was fully oriented.  

3.  On and after June 13, 2005, an anxiety disorder is 
manifested by depression, anxiety, anger, poor concentration, 
intrusive thoughts, nightmares, panic attacks, flashbacks, 
severe social isolation, low motivation, and intermittent 
tangential and circumstantial thought processes.  The 
evidence also showed the veteran was oriented and 
appropriately groomed. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for arthritis have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).

2.  The criteria for an initial evaluation in excess of 30 
percent for an anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2007).

3.  On and after June 13, 2005, the criteria for an increased 
evaluation for an anxiety disorder have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Arthritis

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 7105.  A substantive appeal may be 
withdrawn in record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b).  
Withdrawal may be made by the veteran or his authorized 
representative.  38 C.F.R. § 20.204(a).

By a May 2002 rating decision, the RO denied service 
connection for arthritis.  In December 2002, the veteran 
filed a notice of disagreement.  In December 2003, the RO 
issued a statement of the case.  In February 2004, the 
veteran perfected the appeal.  38 C.F.R. § 20.202.  At the 
July 2007 Board hearing, the veteran, orally and in writing, 
withdrew the appeal as to that issue.  This is sufficient to 
withdraw the issue on appeal.  38 C.F.R. § 20.204(b)(1).  As 
a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to this issue.  
38 C.F.R. § 20.204(c).  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to service connection for arthritis.

Anxiety Disorder

With respect to the veteran's claim for entitlement to 
increased evaluations for an anxiety disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a January 2002 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although notice was not provided 
to the veteran prior to the initial adjudication of this 
claim informing him that a disability rating and an effective 
date would be assigned should the claim of service connection 
be granted, the Board finds that the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2007).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply prior to 
June 13, 2005, because that portion of the current appeal is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a May 2002 rating decision, service connection for an 
anxiety disorder was granted and a 30 percent evaluation was 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9400, 
effective June 27, 2001.  In December 2002, the veteran filed 
a notice of disagreement.  The RO issued a statement of the 
case in December 2003.  In February 2004, the veteran filed a 
substantive appeal regarding the disability evaluation.  In a 
March 2007 rating decision, a 50 percent evaluation was 
assigned, effective June 13, 2005.

In July 2001, a private psychologist reviewed the veteran's 
private medical records and prepared a summary of records 
from January through June 2001.  No personal evaluation of 
the veteran was conducted.  The examiner noted that the 
veteran had reported nightmares, intrusive thoughts and 
memories, rage and anger episodes, difficulty sleeping, 
impulse control difficulty, anxiety, homicidal and suicidal 
thoughts, crying spells, periods of confusion, and feeling 
strange.  He stated that he had been married for about 2.5 
years but reported marital difficulties.  He had no children.  
He reported that he had worked as an auditor for the State 
for about 11 years and for the Department of Charitable 
Gaming for 9 months.  The examiner noted that the records 
showed the veteran was fully oriented, with clear, coherent, 
and relevant speech, a subdued and somewhat depressed affect, 
occasional indications of mild anxiety, appropriate affect, 
no psychomotor agitation or retardation, and reasonably 
intact memory and concentration.  The diagnosis was anxiety 
disorder with post traumatic features, depressed disorder, 
and impulse control disorder.  The prognosis was guarded.

In a November 2001 VA medical record, the veteran reported he 
had been married for 3 years and did not have children.  He 
reported nightmares 1 to 3 times per week, sleep disturbance, 
depression, isolation, feelings of guilt and inadequacy, and 
a negative outlook on the future, but no current suicidal 
ideations.  The veteran also reported intrusive thoughts, 
exaggerated startle response, hypervigilance, anger problems, 
and occasional homicidal ideations without intent.  In 
January and February 2002 VA records, the veteran reported 
nightmares and flashbacks.  

In January 2002 through March 2002 journal entries written by 
the veteran, he indicated daily intrusive thoughts and 
memories, nightmares, and a feeling of loss of control.  The 
veteran stated that he had difficulty concentrating on 
anything due to the intrusive nature of his memories, and 
that as a result, he was often late to work and had 
difficulty completing any tasks while there.  He also 
indicated that sometimes he found himself talking out loud to 
a person that he knew from active service, that wasn't there.  

A March 2002 VA PTSD examination was conducted upon a review 
of the claims file.  The veteran reported nightmares, daily 
intrusive thoughts, and triggered memories due to sounds and 
smells, sleep disturbance, irritability, anger, 
hypervigilance, and that he needed to sit with his back to 
the wall when out in public.  He also reported frequent 
suicidal and homicidal ideations, without plans or intent.  
The veteran reported close relationships with friends and his 
parents.  The examiner found the veteran pleasant, 
cooperative, attentive, and oriented to person, place, date, 
and time, with an anxious affect.  There was no evidence of 
psychotic symptoms, no restricted range of affect, and no 
sense of a foreshortened future.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 60-65, which 
indicates symptomatology ranging from moderate symptoms, for 
example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co-workers, to mild 
symptoms, for example depressed mood and mild insomnia; or 
some difficulty in social, occupational, or school 
functioning, for example occasional truancy, or theft within 
the household; but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) 
(DSM-IV).

In an October 2002 VA record, the veteran reported that he 
was starting divorce proceedings.  

In a November 2002 lay statement, the veteran asserted that 
he had daily intrusive thoughts and memories, depression, 
difficulty concentrating, nightmares, sleep difficulty, and 
anger, but less isolation since he began counseling.

In a December 2002 VA medical record, the veteran reported 
that his marriage was better, but that he was concerned about 
possible layoffs.  In a March 2003 VA record, the veteran 
reported intrusive memories.  In a May 2003 VA record, the 
veteran reported ongoing marital issues.  In a June 2003 VA 
medical record, the veteran reported depression, but no 
current suicidal ideations.  In a September 2003 VA record, 
the veteran reported increasing flashbacks and nightmares, 
difficulty being around his co-workers, and an improved 
marriage.  In an October 2003 VA record, the veteran reported 
improved marital concerns.  The examiner found the veteran 
anxious.  In a November 2003 VA record, the veteran reported 
flashbacks and nightmares.  In a December 2003 letter, a VA 
physician stated that the veteran had ongoing nightmares, 
flashbacks, and an inability to get along with his peers and 
family members.  He had difficulty dealing with day to day 
stressors and pressure.  

In his February 2004 substantive appeal, the veteran reported 
daily intrusive thoughts and violent outbursts.  In a March 
2004 lay statement, the veteran reported daily memories, 
social isolation, panic attacks, stress reactions, anger, 
sadness, depression, a lack of control of emotions, poor 
judgment, and mood swings.

In a March 2004 VA medical record, the examiner noted serious 
depression.  In an April 2004 VA record, the veteran felt 
discouraged and depressed because work was not going well.  
In a June 2004 VA record, the veteran reported that due to 
lack of self-esteem he had never been able to achieve his 
best in his occupation.  In an August 2004 VA record, the 
veteran reported flashbacks.  In a September 2004 VA record, 
the veteran reported that he had a new boss who was easier to 
work with.  But his new boss had just returned from active 
duty in Afghanistan, which stirred up memories.  In an 
October 2004 VA record, the veteran reported increased 
depression and anxiety, nightmares, and flashbacks.  He 
reported feeling hopeless.  In a January 2005 VA record, the 
veteran reported depression.  In a March 2005 VA record, the 
veteran reported flashbacks, nightmares, and sleep 
difficulty.  The examiner found increased depression.  In a 
May 2005 VA record, the veteran reported daily affects of 
traumatic events during service.  

A June 2005 VA mental disorders examination was conducted 
upon a review of the claims file.  The veteran reported 
anger, a short attention span, poor recent memory, intact 
long term memory, and a chronically anxious and sometimes 
depressed mood.  He liked to listen to music and read about 
and watch documentaries on the Civil War and World War II.  
He stated that he had few friends, but had some childhood 
friends in his hometown where his parents live.  The veteran 
reported that he has good relationships with his parents and 
his sister.  The veteran reported that he had worked as an 
audit manager for the State for the last 15 years and his 
recent job evaluations had been fairly good.  He reported 
that he and his wife had no children.  The examiner found the 
veteran oriented to time, person, place, and object, 
appropriately groomed, and casually attired.  There was good 
impulse control, low motivation, and a negative and 
pessimistic attitude.  There was no history of hallucinations 
or delusions.  The examiner diagnosed generalized anxiety 
disorder with secondary depression symptoms and assigned a 
GAF score of 65, which contemplates mild symptoms, for 
example depressed mood and mild insomnia; or some difficulty 
in social, occupational, or school functioning, for example 
occasional truancy, or theft within the household; but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See DSM-IV, at 46-7.  The 
examiner noted that PTSD symptoms moderately affected the 
veteran's social functioning.

A June 2005 private psychiatric examination was conducted.  
The veteran reported that he was married but did not get 
along with his wife.  He stated he had worked for the State 
since 1990, but had current trouble concentrating, completing 
work, and dealing with the public, but related okay with 
supervisors and co-workers.  He got along with his parents, 
had few friends and rarely saw them, but was a member of 
veterans' organizations.  The veteran reported intrusive 
memories, flashbacks, memories triggered by sounds and 
smells, anger, panic attacks, sleep difficulty, irritability, 
short temper, difficulty making decisions, completing tasks, 
and sustaining attention, crowd avoidance, and that he had to 
sit with his back towards the wall when he went out in 
public.  The veteran went to the movies or read books for 
fun, to distract himself.  The examiner noted the veteran was 
oriented, casually and cleanly dressed, and was cooperative.  
There was relevant, coherent, and logical speech, a 
depressed, sad, anxious, and irritable mood, adequate 
consciousness, attention, and concentration, and a logical, 
sequential, and pertinent thought process, although at times 
it was tangential and circumstantial.  The examiner diagnosed 
PTSD with generalized anxiety disorder and panic attacks and 
assigned a GAF score of 47, which signifies serious symptoms, 
for example suicidal ideation, severe obsessional rituals, 
and frequent shoplifting; or any serious impairment in 
social, occupational, or school functioning, for example no 
friends, unable to keep a job.  See DSM-IV at 46-47.  The 
examiner stated the veteran was suicidal and homicidal with 
no possibility of improvement.  

In a September 2005 VA medical record, the veteran reported 
marital problems.  In a January 2006 VA record, the examiner 
noted depression and anxiety.  In a March 2006 VA medical 
opinion, the physician noted that upon a review of the claims 
file, the appropriate GAF score was 65, which reflected mild 
symptoms, for example depressed mood and mild insomnia, or 
some difficulty in social, occupational, or school 
functioning, for example occasional truancy, or theft within 
the household, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See DSM-IV, at 
46-7.  The examiner noted moderate impairment. 

In an April 2006 lay statement, the veteran reported panic 
attacks, anger, and that he felt emotionally empty or dead 
inside.

In a May 2006 VA medical record, the veteran reported stress 
at work.  In an October 2006 VA record, the veteran reported 
depression and increased problems on the job.  In a November 
2006 VA record, the veteran reported increasing anxiety, 
flashbacks, and nightmares.  

At the July 2007 Board hearing, the veteran reported that he 
was seen at the VA for monthly counseling and received 
anxiety disorder medication.  He reported anger problems, 
almost nightly nightmares, less sleep difficulty now that he 
was taking sleep medication, memory problems due to intrusive 
thoughts, and panic attacks 1 to 3 times per week.  The 
veteran also reported suicidal and homicidal thoughts.  He 
stated that he rarely went out for social activities, but he 
enjoyed listening to music, and found it relaxing to sit 
alone in a dark room and read.  He reported aggravation 
around people, that he didn't like to be around new people, 
that he wasn't comfortable around his friends or 
acquaintances, and that he had not been able to make friends 
in the last 20 years.  He stated that as compared to three 
years prior, he was more socially isolated, and his marriage 
was more strained.  The veteran stated that he was cold 
towards people and only had a few friends, who were his 
friends from childhood.  He reported that his marriage was 
devoid of affection, that he and his wife did not sleep in 
the same room due to his nightmares, that he and his wife no 
longer go to restaurants and movies, and that he was no 
longer very involved with his wife's family.  He stated that 
he had decided he should never have children because he once 
harmed one of his pets.  The veteran stated that he liked to 
be alone and was more comfortable and less stressed while 
alone.  The veteran noted that his wife took care of all 
their finance, because he was unable to take care of anything 
on a timely basis.  He stated that at work, he tried to be by 
himself most of the day, in his own office.  The veteran 
reported that his immediate supervisor was a Vietnam veteran 
who showed him leniency with respect to his tardiness and 
difficulty completing tasks.  The veteran stated that 
sometimes he had difficulty at work due to his lack of 
concentration, nerves, and high stress levels, that he missed 
work once or twice per month due to an inability to get out 
of bed, and that he was late almost every day and that he had 
been counseled about that.  He felt that his symptoms were 
worsening and he was overwhelmed.  

Initial Evaluation

Prior to June 13, 2005, the veteran's anxiety disorder was 
assigned a 30 percent evaluation which contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, weekly or less often panic attacks, 
chronic sleep impairment, and mild memory loss, such as 
forgetting names, directions, recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

The Board finds that an increased initial evaluation is not 
warranted.  First, the veteran's GAF score for this time 
period was 65.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness."  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation 
omitted).  A GAF score is highly probative, as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  The veteran's GAF score of 65 is 
indicative of mild symptoms, for example depressed mood and 
mild insomnia, or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
DSM-IV, 46-7.  Accordingly, the GAF score for this time 
period does not support an increased evaluation.  

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
Board finds that the evidence of record does not support an 
increased initial evaluation.  The veteran consistently 
reported daily intrusive thoughts, flashbacks, depression, 
anger problems and outbursts, nightmares, and sleep 
difficulty.  In addition, the veteran reported marital 
difficulties throughout the time period and that although he 
had been employed by the State for over 10 years, he had 
difficulty with his co-workers.  The objective medical 
evidence of record found the veteran depressed and anxious, 
but fully oriented.  The evidence thus shows occasional 
decrease in occupational efficiency with routine behavior and 
self-care and normal conversation, and does not show 
impairment of speech, impairment of thought process, or panic 
attacks more than once per week.  A 50 percent evaluation is 
therefore not warranted.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (holding that a 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships).  Accordingly, an increased initial 
evaluation is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Evaluation on and after June 13, 2005

On and after June 13, 2005, the veteran's anxiety disorder 
was assigned a 50 percent evaluation which contemplates an 
anxiety disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400.

The Board finds that on and after June 13, 2005, an increased 
evaluation is warranted.  First, the veteran's GAF scores for 
this time period are 47 and 65.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter, 8 Vet. App. at 242.  A GAF score is 
highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey, 7 Vet. App. at 207.  Although the veteran's GAF 
score of 65 indicates mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships, the GAF score of 47 indicates 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  See DSM-IV, at 46-7.  
The GAF scores for this time period do not, on their own, 
mandate an increased evaluation, but do indicate that the 
veteran's symptomatology had worsened.

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
Board finds that the evidence of record supports an increased 
evaluation.  The veteran consistently reported depression, 
anxiety, anger, poor concentration, intrusive thoughts, 
difficulty making decisions, nightmares, panic attacks, and 
flashbacks.  The veteran also consistently reported marital 
difficulties and that he feels most comfortable alone in a 
dark room reading.  He stated that his wife must take care of 
all the bills or they would not get pain.  The veteran 
reported that although he was close to his parents, his only 
friends were from childhood and that he had not make friends 
in 20 years.  He also stated that his job was increasingly 
difficulty because he could not concentrate, had been 
counseled about his tardiness, and had difficulty getting 
along with his peers and supervisors.  He testified at the 
hearing that without his immediate supervisor's leniency, he 
would not have a job, and that he felt increasing stress on 
the job which worsened his symptomatology.  The objective 
medical evidence of record found that the veteran was 
oriented and appropriately groomed, but had severe depression 
and anxiety.  Although the veteran had normal speech, there 
was low motivation and sometimes tangential and 
circumstantial thought processes.  

Thus the evidence of record shows occupational and social 
impairment in most areas, near continuous depression 
affecting the veteran's ability to function independently, 
difficulty in adapting to stressful situations, and an 
inability to establish effective relationships, and more 
closely approximates a 70 percent evaluation than a 50 
percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 
9400 (noting that a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships).  Accordingly, an increased 
evaluation is warranted on and after June 13, 2005.  

The Board notes that a 100 percent evaluation is not 
warranted because the evidence does not demonstrate grossly 
inappropriate behavior or persistent danger of hurting 
himself or other people, and the veteran was oriented and 
able to maintain minimal personal hygiene.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (noting that a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name).


ORDER

The claim of entitlement to service connection for arthritis 
is dismissed.

An initial evaluation in excess of 30 percent for an anxiety 
disorder is denied.

On and after June 13, 2005, a rating of 70 percent, but no 
more, for an anxiety disorder is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


